Title: To George Washington from Tobias Lear, 28 October 1790
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 28th 1790

The enclosed paper of this date will give a full account of the present state of the College in this City. It was the expectation of this, which I had been informed was about to be published, that prevented my entering so fully into the subject in former letters as I should otherwise have done. To this I will add, that, so far as I have been able to learn, the abilities and characters of the several directors and instructors stand high. Their mode of teaching is said to be eligible; and that good order and regularity prevail throughout the whole. The terms are five pounds per annum for each Scholar in the Academy, and seven pounds per ann. for each one in the Philosophy Schools of the College. Those who attend the Medical and other Lectures, pay six pounds for the course in each branch. The terms of the Law School are not yet fixed. There is no provision made for Students to board within the College; and the price of board at such places as would be suitable for George and Lawrence is now 3½ dollars per week, exclusive of washing; but it is highly probable that it will soon rise to 4 dollars; and at that rate the annual expence of each would stand thus

          
            Board @ 4 dol. per week
            208 dollars
          
          
            Philosophy Schools in College
             18 60/90
          
          
            Washing & Ironing (say)
             15
          
          
            
            241 60/90 Dollars per ann.
          
        
Should they attend other Lectures the prices are fixed, except the Law, which will perhaps be the most worthy their at[ten]tion, unless the study of Physic should be an object with either.
If you should determine upon sending George and Lawrence here, I think it is not improbable but that board might be had for them with some one of the Directors of the College, which on every account would perhaps be the most eligible place.
The Attorney General and Colo. Hamilton seem desireous of having a School established upon the plan of that to which Washington went in New York. They have spoken to me on the subject. But as you had requested me to make inquiries respecting

the College, I have declined taking any steps in the matter without your directions.
The Masons began yesterday to build the Bow window which they have now carried about four feet above the surface of the ground. The foundation of the Servants’ hall is not yet laid. The Stable & Smoke House are untouched.
Thirty seven cords of wood were laid in by Colo. Biddle (who has been exceedingly kind in offers of advice or assistance) to which I shall add fifty. This should have been done before this time, had not the Yard been so occupied by the Workmen and their materials as to render it almost impracticable to get another load in it. They are now removing their rubbish, and I hope in a few days we shall be able to take the wood in.
General Knox was in this city yesterday, and set off for New York this morning. He told me he should return with his family as soon as possible. The House in which Mr Jefferson is to reside appears to be in a very unfinished state, and I think he will hardly find it fit to live in when he arrives. The Rooms in the New Court-House for the Senators and Representatives will be handsome and convenient. They are nearly finished.
Mrs Lear unites with me in gratitude & respect for Mrs Washington and yourself—love to the Children and best wishes to all the family. With the highest respect and most sincere attachment I have the honor to be, Sir, Your obliged & very Humble Servant

Tobias Lear.

